NOT RECOMMENDED FOR PUBLICATION
                               File Name: 16a0512n.06
                                                                                     FILED
                                          No. 15-6332                           Aug 30, 2016
                                                                            DEBORAH S. HUNT, Clerk
                         UNITED STATES COURTS OF APPEALS
                              FOR THE SIXTH CIRCUIT

HAROLD B. DAVIS,                                        )
                                                        )
       Plaintiff-Appellant,                             )
                                                        )
v.                                                      )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
WILSON COUNTY, TENNESSEE,                               )      COURT FOR THE MIDDLE
                                                        )      DISTRICT OF TENNESSEE
       Defendant-Appellee.                              )
                                                        )
                                                        )



BEFORE:       BATCHELDER and KETHLEDGE, Circuit Judges; LEVY, District Judge.*

       ALICE M. BATCHELDER, Circuit Judge. After first consulting a lawyer, Harold B.

Davis, an African-American, sent his resume and a cover letter unsolicited to 28 county

departments in Wilson County, Tennessee, in 2011. He was not aware of any open positions at

the time and he did not follow up with any department regarding receipt of his letter or job

openings. The County did not hire him.

       Davis filed a charge of discrimination with the EEOC in 2013 and brought this lawsuit

soon thereafter.   He alleges that Wilson County has a policy, custom, or practice of

discriminating against African-Americans in its hiring practices, and that Wilson County

discriminated against him. He seeks money damages for disparate treatment in violation of

42 U.S.C. § 1981, 42 U.S.C. § 1983, 42 U.S.C. § 2000e, et seq. (“Title VII”), and Tenn. Code

Ann. § 4-21-101, et seq. (“THRA”). He also contends that Wilson County’s practices have a

*
 The Honorable Judith E. Levy, United States District Judge for the Eastern District of Michigan,
sitting by designation.
No. 15-6332, Harold Davis v. Wilson County, Tennessee


disparate impact on African-Americans and other minorities in violation of Title VII and the

THRA.

        The district court held that the statute of limitations barred most of Davis’s claims, and

that he had failed to establish a prima facie case for his § 1981 claim of disparate treatment,

which was not time-barred. It also refused to apply a spoliation of the evidence inference against

the County—which Davis had requested on account of the County’s alleged destruction of

Davis’s resumes—because the County had, in more than one instance, retained his resume.

        After carefully reviewing the record, the applicable law, and the parties’ briefs, we are

convinced that the district court did not err in its conclusions. The district court’s opinion

carefully and correctly sets out the law governing the issues raised and clearly articulates the

reasons underlying its decision. Thus, issuance of a full written opinion by this court would

serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we

AFFIRM.




                                                    -2-